Citation Nr: 9926048	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-20 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
contusion of the lumbar area, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating action dated in October 1996, the RO denied the 
veteran's claim for an increased rating for his service-
connected low back disability.  This case was previously 
before the Board in October 1998, at which time it was 
remanded for development of the evidence.  Based on the 
receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination in March 
1999, the RO, by rating decision dated in May 1999, increased 
the 10 percent rating in effect for the residuals of a 
contusion to the lumbar spine to 20 percent, effective June 
1996.  Inasmuch as the grant of the 20 percent rating is not 
the maximum benefit under the rating schedule, the claim for 
an increased rating remains in controversy and, hence, it is 
a viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the Board observes that in an informal hearing 
presentation, dated in August 1999, the veteran's 
representative appears to have raised the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for degenerative disc disease of 
the lumbar spine as secondary to the veteran's service-
connected residuals of a contusion of the lumbar spine.  
(See, RO Rating Decision dated October 1996; 38 C.F.R. 
§ 3.160(d) (1998) (defining a finally adjudicated claim)).  
Inasmuch as this matter has not been developed for appellate 
review, it is referred to the RO for appropriate action.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service-connected residuals of a contusion 
of the lumbar area are manifested by limitation of motion 
with objective evidence of pain on motion and muscle 
spasm, and are productive of no more than moderate 
impairment.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a contusion 
of the lumbar area is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected low 
back disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).




Factual background

The service medical records show that the veteran was seen in 
February 1967 and related that he had experienced back pain 
since boot camp.  Following an examination, the examiner 
commented that he could not say what the cause of the 
veteran's pain was.  When hospitalized from February to March 
1967, the veteran reported a two year history of low back 
pain.  There was no history of a back injury.  He stated that 
he had had pain in the back since age fourteen, but did not 
know what the diagnosis was.  An examination revealed full 
range of motion, without tenderness over the spinous 
processes or evidence of muscular spasm.  He was able to 
straight leg raise 50 degrees, bilaterally, without pain.  
The diagnosis was chronic back pain, of undetermined 
etiology.  The spine was evaluated as normal on the 
separation examination in April 1970.

On VA examination in August 1970, the veteran reported that 
in "1957, or 8," while riding in the back of a truck in 
combat, he fell from the back of the truck and landed on a 
rock on the lumbar area of his back.  He stated that he 
suffered a contusion.  Since then, he had periodic episodes 
of low back pain.  An examination disclosed an increase in 
the lordotic curve.  Palpation failed to reveal any areas of 
point tenderness or muscle spasm.  Trunk flexion was from 180 
to 90 degrees.  Hyperextension was from 180 to 200 degrees.  
Lateral bending was 0 to 20 degrees.  The veteran could 
assume the full squatting and standing positions without 
difficulty.  Straight leg raising was from 0 to 90 degrees.  
Deep tendon reflexes were equal bilaterally.  An X-ray study 
of the lumbar spine was normal.  The diagnoses were history 
of contusion of the lumbar area of the back, with mild 
residuals; and increased lordosis of the lumbar spine, 
developmental.

Based on the evidence summarized above, the RO, by rating 
action dated in February 1971, granted service connection for 
residuals of a contusion to the lumbar area of the back, and 
assigned a 10 percent evaluation, effective April 1970.  This 
rating remained in effect for many years.  

The veteran submitted a claim for an increased rating for his 
service-connected low back disability in June 1996.

A VA examination of the spine was conducted in July 1996.  
The veteran reported that he had been blown off the back of a 
truck in 1966 when the truck hit a land mine.  He complained 
of severe pain in the low back, which he rated at 
approximately 8-9/10.  The pain was worse if he tried to walk 
any significant distance, or if he had been sitting for any 
long period of time.  He stated that he was unable to do any 
bending or lifting of heavy objects because of back pain.  He 
also indicated he had leg pain.  An examination revealed he 
had positive straight leg raising at 40 degrees.  There were 
no postural abnormalities or fixed deformity.  He had some 
mild paraspinal muscle spasm.  Forward flexion was to 80 
degrees, and the veteran used his hands to push up from a 
bending position.  Backward extension was to 20 degrees; 
lateral flexion was to 35 degrees, bilaterally, and rotation 
was to 45 degrees, bilaterally.  There was mild to moderate 
evidence of pain with range of motion.  No neurologic deficit 
was appreciated.  An X-ray revealed L5-S1 degenerative 
changes.  The diagnoses were degenerative disease of the L5-
S1 facet joints and disc disease at the same level.

VA outpatient treatment records show that the veteran 
complained of increased back pain in July 1997.  The pain was 
worse when walking.  On examination, straight leg raising was 
negative.  

A VA general medical examination was conducted in October 
1997.  The veteran related that he had experienced problems 
with his back since the in-service injury.  He indicated that 
in the previous six months, he had left leg pain which was 
intermittent and radiated down from the left hip to the foot.  
He also stated that he had weakness on the left side since a 
stroke.  The diagnosis was chronic low back pain.

The veteran was afforded a VA examination of the spine in 
March 1999.  He reported a four to six foot fall onto his 
upper back in service, and stated that he had been 
hospitalized for four to five months.  He complained of low 
back pain radiating to his left toes.  It was worse with 
walking, stooping and prolonged sitting.  He noted that he 
had a significant amount of stiffness with prolonged sitting 
after trying to arise from a seated position.  The pain was 
worse with cold weather and was constant.  He had significant 
later morning stiffness.  An examination showed that range of 
motion was decreased, with forward flexion at 50 degrees, 
extension to 0 degrees, and lateral bending to 15 degrees, 
bilaterally.  There was some wincing with all ranges of 
motion.  He had a normal gait pattern, with no evidence of 
clonus or other long-track signs.  He had negative straight 
leg raising sign.  His motor examination was 5/5 and 
symmetric for the lower extremities.  A sensory examination 
was intact and symmetric with the exception of decreased 
subjective sensation over the left S1 distribution.  He was 
normal reflexic and there was no evidence of Babinski.  X-
rays showed hypertrophic degenerative joint disease of the 
lumbar spine.  The assessment was mechanical low back pain 
with lumbar spondylosis.  

The examiner commented that the veteran's symptomatology was 
associated with his back disability, likely secondary to the 
injury he incurred while in the military when he fell onto 
his lower back.  This was the approximate age group in which 
degenerative changes of the lumbar spine and facet arthrosis 
were likely to begin.  There was no gross evidence of disc 
space narrowing as was noted on previous examination.  This 
was per the radiology report, as well as the examiner's 
findings on X-ray.  The veteran did not have a significant 
amount of radiculopathy.  It was likely that the veteran 
might have had a herniated disc after the injury and not the 
diagnosis of degenerative disc disease.  Most herniated discs 
will likely go onto degenerative disc disease, yet there was 
no evidence on radiographs that the veteran's disc spaces had 
collapsed.  The veteran's conditions were all related to the 
initiating events, that is a herniated disc with subsequent 
radiculopathy and present radiculopathy, likely secondary to 
facet arthrosis and lateral foraminal stenosis.

Based on this evidence, the RO, by rating action dated in May 
1999, assigned a 20 percent evaluation for residuals of a 
contusion of the lumbar area, effective June 1996.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation may be assigned for intervertebral 
disc syndrome which is severe; recurring attacks, with 
intermittent relief.  When moderate; recurring attacks, a 20 
percent evaluation may be assigned.  Diagnostic Code 5293.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292 (1998).

Several VA examinations have been conducted during the course 
of the veteran's claim for an increased rating for his 
service-connected low back disability.  At the time of the 
July 1996 VA examination, the findings included mild muscle 
spasm, positive straight leg raising and limitation of 
motion.  In this regard, it is significant to note that the 
examiner specifically indicated that there was pain on 
motion.  The most recent VA examination, conducted in March 
1999, again demonstrated that there was limitation of motion 
with objective evidence of pain on motion.  In this regard, 
the Board notes that the restriction of motion was not more 
than moderate.  In considering the provisions of Diagnostic 
Codes 5293 and 5295, the record fails to establish that a 
higher rating under either of these Diagnostic Codes is 
warranted.  The evidence does not show that the symptoms of 
intervertebral disc syndrome were more than moderate, or that 
a higher rating is warranted for lumbosacral strain.  The 
veteran's statements regarding the severity of his disability 
are of less probative value than the medical findings on 
examination.  Such findings do not demonstrate that a higher 
rating is warranted.  In this regard, the Board notes that it 
has considered all the symptoms associated with the veteran's 
low back disability.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  While the 
Board acknowledges that pain on motion was confirmed on the 
VA examinations, there is no clinical evidence of weakness or 
other additional disability to warrant an increased rating.  



ORDER

An increased rating for residuals of a contusion of the 
lumbar spine is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

